People v Stevens (2014 NY Slip Op 08253)





People v Stevens


2014 NY Slip Op 08253


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Friedman, J.P., Renwick, Moskowitz, Richter, Manzanet-Daniels, JJ.


13610 4649/10

[*1] The People of the State of New York, Respondent,
vStanley Stevens, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Lawrence T. Hausman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered November 29, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
Defendant did not preserve his claim that the court erred by imposing sentence without conducting an inquiry into the validity of defendant's guilty plea (see e.g. People v Thompson, 32 AD3d 743 [1st Dept 2006], lv denied 9 NY3d 870 [2006]), and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. The record establishes the voluntariness of the plea (see People v Fiumefreddo, 82 NY2d 536 [1993]), and, at sentencing, the court gave defendant an opportunity to discuss the claims he made in his pro se presentencing submissions to the court. Defendant, who never said that he was moving to withdraw his plea, expressly stated that he was ready to proceed with sentencing. Moreover, he made only generalized complaints about police practices in unrelated cases against other persons, and about his counsel's performance. Accordingly, the circumstances did not warrant further inquiry.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK